—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered December 9, 1997, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of 20 years to life consecutive to a term of 8 years and concurrent with a term of 5 years, unanimously affirmed.
Defendant’s conviction of murder in the second degree was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the jury’s determinations concerning credibility. The evidence clearly warranted the conclusion that defendant shot and killed the deceased, notwithstanding that the body was discovered several hours later, a short distance away. Contrary to defendant’s argument, the physical evidence corroborated the eyewitnesses’ testimony.
The statement made to the police by the surviving victim while being treated at the hospital was properly admitted as an excited utterance, since the victim was still under the stress caused by his serious injuries (see, People v Edwards, 47 NY2d 493, 497).
We perceive no basis for reduction of sentence.
*259We have considered and rejected defendant’s remaining claims. Concur — Nardelli, J. P., Williams, Tom, Mazzarelli and Marlow, JJ.